Exhibit 10.7

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of the 29th day of
September, 2005 (the “Amendment Date”), by and between THE REALTY ASSOCIATES
FUND VI, L.P., a Delaware limited partnership (“Landlord”) and CUBIST
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

 

RECITALS:

 

WHEREAS, by a lease (the “Lease”) dated as of January, 2004, California State
Teachers’ Retirement System (“Calsters”) leased to Tenant approximately 15,475
rentable square feet of space (the “Original Premises”), consisting of a portion
of the second and fourth floors in the building known as 45-55 Hayden Avenue,
Lexington, Massachusetts (the “Building”); and

 

WHEREAS, Landlord has succeeded to the interests of Calsters as landlord under
the Lease; and

 

WHEREAS, the term of the Lease is scheduled to expire on July 31, 2009; and

 

WHEREAS, Landlord and Tenant now desire to amend the Lease to, among other
things, extend the term of the Lease for an additional period, to expand the
size of the Premises by adding thereto approximately 31,453 rentable square feet
of space on the fourth floor of the Building (the “New Premises”), and to adjust
the rent and certain provisions, all on the terms and conditions set forth
below.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, Landlord and
Tenant hereby agree as follows:

 

1.             Defined Terms. All of the foregoing recitals are true and
correct. Unless otherwise defined herein, all capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Lease, the Lease shall
be amended to incorporate any additional definitions provided for in this
Amendment, and all references in the Lease to the “Lease” or “this Lease” or
“herein” or “hereunder” or similar terms or to any section thereof shall mean
the Lease, or such section thereof, as amended by this Amendment.

 

2.             Additional Terms and Definitions. (a) From and after the
Amendment Date, the following terms set forth in “Article 1 Reference Data” of
the Lease are hereby amended to have the following meanings:

 

TERM:

 

Commencing on the Term Commencement Date and continuing until 11:59 p.m., Boston
time, on April 30, 2016 (subject to extension pursuant to Exhibit E hereto,

 

1

--------------------------------------------------------------------------------


 

 

unless sooner terminated in accordance with the terms and conditions of this
Lease.

 

 

LANDLORD:

THE REALTY ASSOCIATES FUND VI, L.P., a Delaware limited partnership

 

 

LANDLORD’S AND MANAGING

 

AGENT’S ADDRESS:

 

 

c/o TA Associates Realty

 

28 State Street

 

Boston, MA 02109

 

 

MANAGING AGENT

Spaulding & Slye

 

55 Hayden Avenue

 

Lexington, MA 02421

 

 

BUILDING:

The building known as 45-55 Hayden Avenue, Lexington, Massachusetts, consisting
of both 45 Hayden Avenue and 55 Hayden Avenue

 

 

(b) From and after the Effective Date (as defined below), the following terms
set forth in “Article 1 Reference Data” of the Lease are hereby amended to have
the following meanings:

 

 

PREMISES:

The space in the Building, including the entire fourth floor and the space
located on the second floor of the 55 Hayden Avenue portion of the Building, as
shown on Exhibit A-l attached hereto and incorporated herein.

 

 

RENTABLE FLOOR AREA

 

OF THE PREMISES:

Approximately 46,928 square feet, of which 40,173 square feet consists of the
entire fourth floor of the 55 Hayden Avenue portion of the Building and 6,755
square feet are located on the second floor of the Building.

 

 

ANNUAL RENT:

The Annual Rent shall be as set forth on Schedule I attached hereto and
incorporated herein.

 

 

PERMITTED USES:

Office uses and computer lab uses and uses incidental thereto (provided that
such computer lab use shall be in compliance with all laws and shall comply with
the provisions of this Lease).

 

2

--------------------------------------------------------------------------------


 

LANDLORD’S REPRESENTATIVE FOR THE PURPOSES OF ARTICLE III

 

Harry Dagora
255 State Street
Boston, MA 02109
617-316-6556

 

3.             Operating Expenses and Taxes. From and after the Effective Date,
Section 4.2 of the Lease shall be amended by deleting the figure “2004” in the
third line and substituting therefor the figure “2006,” and by deleting the
figure “2005” in the fifth line and substituting therefor the figure “2007.”

 

4.             Effective Date; Delivery and Condition. (a) Tenant may commence
occupancy of the New Premises on the Effective Date. For the purposes of this
Amendment, the “Effective Date” shall be the first to occur of (i) May 1, 2006
and (ii) the Substantial Completion Date (as defined below).

 

(b)           Tenant acknowledges that, except as explicitly provided in this
Amendment and in the Lease, it is leasing the New Premises in their current AS
IS condition, without any representation or warranty whatsoever on the part of
Landlord. Tenant currently occupies the Original Premises and is fully familiar
with their condition and that of the common areas of the Building, and Tenant
acknowledges that, to the best of Tenant’s knowledge (upon reasonable
investigation and inquiry), the Original Premises and the New Premises are in
good condition and suitable for Tenant’s uses. Without limiting the foregoing,
Tenant agrees that Landlord has no obligation to perform any work in or to
either the Original Premises or the New Premises to prepare the same for
Tenant’s continued use and occupancy.

 

(c)           Landlord acknowledges that Tenant desires to make certain
alterations or improvements in the New Premises to make the same more suitable
for Tenant’s occupancy. Such alterations or improvements may include tenant
improvements to the New Premises, installation of fixtures in the New Premises,
and architectural and engineering expenses in connection therewith
(collectively, the “Improvements”). All Improvements shall be undertaken by
Tenant in strict accordance with the applicable requirements of the Lease
(including without limitation Sections 3.3 and 3.4). The Improvements shall be
deemed substantially complete on that date (the “Substantial Completion Date”)
on which the Improvements have been completed except for items of work (and, if
applicable, adjustment of equipment and fixtures) which can be completed after
Tenant has taken occupancy of the New Premises, or any part thereof, without
causing undue interference with Tenant’s use of the New Premises or such part
thereof. To the extent that (i) such work is substantially completed in
accordance with such Lease requirements, and (ii) receipted invoices (and other
material required under the Lease such as, but not limited to, lien waivers from
any contractor or subcontractor performing the Improvements) showing the actual
cost thereof are presented to Landlord during the

 

3

--------------------------------------------------------------------------------


 

Term of the Lease, and (iii) at the time of any advance of funds, there then
exists no default on the part of Tenant under the Lease continuing beyond the
expiration of applicable notice and grace periods (an “Event of Default”) (nor
any failure to pay any sum of money due under the Lease of which Tenant has been
given notice (and of which Tenant has not notified Landlord in writing that
Tenant disputes, which notice shall set forth the basis for such dispute) and
which, with the passage of time, would constitute an Event of Default), Landlord
shall reimburse Tenant, within thirty (30) days after receipt of each such
invoice (together with lien waivers for all costs theretofore billed), for costs
actually incurred by Tenant (excluding the costs of furniture), as evidenced by
such invoices, but in no event shall Landlord be obligated to reimburse Tenant
more than Nine Hundred Eighty-eight Thousand Five Hundred Sixty-seven Dollars
($988,567.00), or $31.43 per square foot of Rentable Area in the New Premises
(the “Improvements Allowance”). Notwithstanding any of the preceding to the
contrary, on or before January 3, 2006, Landlord shall advance to Tenant
Forty-Five Thousand Dollars ($45,000.00) of the Improvements Allowance, even
though Tenant may not have completed work or provided the invoices or other
material described above. The amount so advanced shall be deducted from the next
subsequent advances of the Improvements Allowance requested by Tenant (at which
time Tenant shall have completed work and submitted requisite invoices and other
materials showing that such amount was in fact expended in accordance with this
provision). To the extent that Tenant has not requested reimbursement of any
portion of the Improvements Allowance prior to the expiration or earlier
termination of the Lease, Landlord shall have no further obligation to reimburse
Tenant for any costs incurred by Tenant. Tenant shall have access to the New
Premises solely for the purpose of performing the Improvements and for the
installation of furniture, equipment, and telephone/data wiring. Such access
shall be subject to all of the terms and conditions of the Lease, other than the
payment of Annual Rent or other usual occupancy charges. Tenant’s access shall
be subject to reasonable scheduling and other requirements of Landlord, and
Tenant shall deliver to Landlord certificates of liability, casualty and
workmen’s compensation insurance prior to having any such access.

 

5.             Electricity. The Lease currently allows Tenant to use up to 6,755
rentable square feet of Premises area on the second floor of the Building for
computer laboratory uses. As provided below, Landlord is willing to provide up
to eighty (80) watts of electric service to that portion of the Premises
(whether or not on the second floor of the Building) used by Tenant for computed
laboratory space, up to a maximum of 6,755 rentable square feet. Subject to
compliance with the terms and conditions of the Lease (as amended hereby, and
including without limitation approval of plans and specifications), Landlord
further consents to an increase in size of the Tenant’s computer laboratory over
6,755 rentable square feet. Tenant agrees that any work necessary to furnish
increased quantities of electric power to portions of the Building other than
the existing second floor computer laboratory space shall be performed and paid
for by Tenant. Therefore, from and after the Effective Date, the second
paragraph of Section 4.4 of the Lease shall be amended by deleting the first
sentence in its entirety and substituting the following therefor:

 

“Tenant covenants and agrees that its use of electric current (including without
limitation the electric current necessary for any supplemental

 

4

--------------------------------------------------------------------------------


 

HVAC at the Premises) shall not exceed 6.0 watts per rentable square foot of
floor area of the Premises; provided, that in any portion of the Premises that
Tenant is using as computer laboratory space, such use of electric current shall
not exceed 80.0 watts per rentable square foot of floor area so used, and that
Tenant’s total connected lighting load will in no event exceed the maximum load
from time to time permitted by applicable governmental regulations. Landlord
shall bear the cost of providing up to 80.0 watts of electric current for up to
6,755 rentable square feet, and Tenant shall bear any remaining costs of
providing electric current to computer laboratory space.”

 

6.             Right of First Offer. From and after the Amendment Date,
Exhibit G (Right of First Offer) to the Lease is hereby deleted in its entirety
and replaced by Exhibit G-l attached hereto and incorporated herein.

 

7.             Options to Extend. From and after the Amendment Date, Exhibit E
(Extension Option) to the Lease is hereby amended by:

 

(a)   In the first and second sentences thereof, deleting “one (1) additional
period of five (5) years (“Extension Term”). The” and substituting such language
with “up to two (2) extended terms of five (5) years each (each, an “Extension
Term”). Each”;

 

(b)   In the second sentence thereof, deleting “initial Term of approximately
five (5) year and seven (7) month Term (the “Original Term”) and substituting
such language with “then current Term”;

 

(c)   In the first proviso contained in the second sentence thereof, inserting
“(an “Extension Notice”)” immediately after “Tenant’s exercise of such option;”

 

(d)   Deleting the fourth sentence thereto, which begins “Prior to the exercise
by Tenant...”, in its entirety; and

 

(e)   In the fifth sentence thereto, deleting “, except that there shall be no
further extension terms”.

 

There shall be no further option or right to extend the Term of the Lease beyond
the second Extension Term described above.

 

8.             Signage. Section 5.1.7 of the Lease is hereby amended by adding
the following at the end of such section: “In addition, so long as the Tenant
named herein or a Permitted Affiliate continues to actually occupy the entire
Premises, and this Lease remains in full force and effect and no Event of
Default on the part of Tenant exists, Landlord shall include Tenant’s name in
any interior or exterior directory sign(s) showing the names of other tenants in
the Building. The initial signage shall be furnished by Landlord at its cost,
but any change or replacement requested by Tenant shall be at Tenant’s cost. If
and

 

5

--------------------------------------------------------------------------------


 

as long as the Tenant named herein (or a successor entity, but not an assignee
or sublessee) (i) actually occupies at least 80,000 rentable square feet of
space in the Building, and (ii) occupies more than one-half (1/2) of the
rentable space in either the 45 Hayden Avenue portion or the 55 Hayden Avenue
portion of the Building, and so long as this Lease remains in full force and
effect and no Event of Default on the part of Tenant exists, upon the request of
Tenant, Landlord shall apply for, and use commercially reasonable efforts to
obtain, the necessary governmental permits and approvals to install an outside
“monument” sign on which Tenant’s name (and no others) shall be displayed. Upon
receipt of necessary permits and approvals, Landlord shall install (at its
expense) such monument sign in a location near the west entrance to the
Building, and the exact size, location and design shall be subject to Landlord’s
reasonable approval.”

 

9.             Parking. From and after the Effective Date, Section 10.19 of the
Lease shall be amended by, in the first sentence thereto:

 

(a)           Replacing “forty-seven (47)” with “one hundred and forty-one
(141)”; and

 

(b)           Replacing “15,475” with “46,928”.

 

10            Brokers. Tenant covenants, represents and warrants to Landlord
that Tenant has had no dealings or communications with any broker or agent
(other than Grubb & Ellis Company and Richards Barry Joyce & Partners) in
connection with this Amendment, and Tenant covenants and agrees to pay, hold
harmless and indemnify the Landlord from and against any and all cost, expense
(including reasonable attorneys’ fees) or liability for any compensation,
commission or charges to any broker or agent (other than the foregoing named
brokers) claiming through the Tenant with respect hereto.

 

11.           Exhibits. Effective from and after the Amendment Date, Exhibit A-l
attached hereto is hereby substituted for Exhibit A to the Lease, and
Exhibit G-l attached hereto is hereby substituted for Exhibit G to the Lease.
All references in the Lease to Exhibit A shall be replaced by references to
Exhibit A-l, and all references in the Lease to Exhibit G shall be replace by
references to Exhibit G-l.

 

12.           Successors. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their perspective successors and assigns,
subject to the provisions of the Lease regarding assignment or other transfers
of each party’s rights under the Lease.

 

13.           Authority. Each party represents and warrants to the other that
each person executing this Amendment on behalf of such party has the authority
to do so and that such execution has fully obligated and bound such party to all
terms and provisions of this Amendment.

 

14.           No Further Amendment. It is understood and agreed that all other
conditions and terms contained in the Lease not herein specifically amended
shall remain unmodified

 

6

--------------------------------------------------------------------------------


 

and in full force and effect, and the Lease, as modified by this Amendment, is
hereby ratified and confirmed.

 

15.           Tenant Representations. As a material inducement to Landlord
entering into this Agreement, Tenant represents and certifies to Landlord that
as of the date hereof: (i) the Lease, as modified hereby, contains the entire
agreement between the parties hereto relating to the Premises and that, except
for that certain Amended and Restated Declaration of Covenants and Easements
between the Landlord’s predecessor in title with respect to the Building and
Tenant, as amended to date (the “Declaration”) there are no other agreements
between the parties relating to the Premises, the Building or the Lease which
are not contained or referred to herein or in the Lease, (ii) to the best of
Tenant’s knowledge, Landlord is not in default (continuing beyond the expiration
of any applicable notice or grace periods) in any respect in any of the terms,
covenants and conditions of the Lease; (iii) Tenant has no existing setoffs,
counterclaims or defenses against Landlord under the Lease; (iv) Tenant has not
assigned or pledged its leasehold interest under the Lease, or sublet or
licensed or granted any other occupancy rights with respect to any or all of the
Premises; (v) no consent or approval of any third party or parties is required
in order for Tenant to enter into and be bound by this Amendment; and
(vi) Tenant is not, and the performance by Tenant of its obligations hereunder
shall not render Tenant, insolvent within the meaning of the United States
Bankruptcy Code, the Internal Revenue Code or any other applicable law, code or
regulation.

 

16.           Landlord Representations. As a material inducement to Tenant
entering into this Agreement, Landlord represents and certifies to Tenant that
as of the date hereof: (i) the Lease, as modified hereby, contains the entire
agreement between the parties hereto relating to the Premises and that, except
for the Declaration, there are no other agreements between the parties relating
to the Premises, the Building or the Lease which are not contained or referred
to herein or in the Lease, (ii) to the best of Landlord’s knowledge, there
exists no Event of Default on the part of Tenant in any respect in any of the
terms, covenants and conditions of the Lease; and (iii) no consent or approval
of any third party or parties is required in order for Landlord to enter into
and be bound by this Amendment.

 

17.           Governing Law. The Lease, this Amendment and the rights and
obligations of both parties thereunder and hereunder shall be governed by the
laws of The Commonwealth of Massachusetts.

 

18.           Counterparts. This Amendment may be executed in counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same instrument.

 

[Text Ends Here]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto se their hands and seals as of
the date first above written.

 

 

LANDLORD

 

 

 

The Realty Associates Fund VI, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

Realty Associates Fund VI LLC,

 

 

a Massachusetts limited liability company,

 

 

general partner

 

 

 

 

By:

Realty Associates Advisors LLC, a Delaware

 

 

limited liability company, Manager

 

 

 

 

 

By:

Realty Associates Advisors Trust, a

 

 

 

Massachusetts business trust, sole member

 

 

 

 

 

 

 

 

By:

/s/ Heather L. Hohenthal

 

 

 

Name:  Heather L. Hohenthal

 

 

Title:

Heather L. Hohenthal

 

 

 

 

Partner

 

 

 

 

By:

Realty Associates Fund VI Texas Corporation,

 

 

a Texas corporation, general partner

 

 

 

 

By:

/s/ Heather L. Hohenthal

 

 

 

Name:  Heather L. Hohenthal

 

 

Title:

Heather L. Hohenthal

 

 

 

 

Partner

 

 

 

 

TENANT:

 

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

By:

/s/ David W. J. McGirr

 

 

Name:

David W. J. McGirr

 

Title:

SVP CFO

 

8

--------------------------------------------------------------------------------


 

Exhibit A-1

 

[g180421mmi001.jpg]

 

FOURTH FLOOR

 

55 Hayden Avenue

EXHIBIT A-1

Waltham, MA

PREMISES

 

9

--------------------------------------------------------------------------------


 

[g180421mmi002.jpg]

 

SECOND FLOOR

 

55 Hayden Avenue

EXHIBIT A-1

Waltham, MA

PREMISES

 

10

--------------------------------------------------------------------------------


 

EXHIBIT G-l

 

RIGHT OF FIRST OFFER

 

Provided the original Tenant named herein or a Permitted Affiliate is itself
occupying the entire Premises at the time of giving its notice to accept its
offer and at the time of delivery of any applicable First Offer Space (as herein
defined) to Tenant, Tenant shall have a one time right of first offer for each
and every space in the Building other than the Premises which may now or
hereafter may become vacant and available (each such space, a “First Offer
Space”). This one time right and option on each First Offer Space to so expand
the Premises shall be personal to the Tenant executing this Lease and such right
and option may not be assigned or transferred to any other party or entity.
Landlord, by written notice (“First Offer Notice”), shall advise Tenant of the
availability of any of the First Offer Space. Landlord may deliver the First
Offer Notice at any time that Landlord determines the expected availability of
any portion of the First Offer Space, provided that no First Offer Notice shall
be delivered earlier than twelve (12) months prior to the expected date of
availability of the First Offer Space.

 

Landlord’s First Offer Notice shall advise Tenant of the rental rate, required
security deposit and other terms upon which it is willing to lease the noticed
First Offer Space on the open market, which terms shall be commercially
reasonable. If Tenant does not accept Landlord’s offer for such First Offer
Space as required hereunder, then for the period of twelve (12) months after the
date of the First Offer Notice, Landlord may not enter into a lease for such
First Offer Space pursuant to which there is a reduction of monetary terms of
more than ten percent (10%) from the annual rent set forth in the First Offer
Notice without again having to offer such First Offer Space to Tenant. In the
event that during such twelve (12) month period, Landlord receives a third party
offer for such First Offer Space pursuant to which there is a reduction of
monetary terms of more than ten percent (10%) from the annual rent set forth in
the First Offer Notice, then Landlord shall provide Tenant a notice of such
terms (a “Second Offer Notice”) and Tenant shall have ten (10) days after
receipt of such Second Offer Notice within which to deliver acceptance of such
offer. If Tenant fails to accept such new offer as set forth in the Second Offer
Notice within such 10-day period, Tenant shall have waived such offer set forth
in the Second Offer Notice, time being of the essence, and Landlord shall be
free to rent the applicable First Offer Space on the terms set forth in such
Second Offer Notice or on any greater monetary terms than the terms set forth in
said Second Offer Notice. In any event, after such twelve (12) month period,
Landlord shall be free to lease the applicable First Offer Space to any party on
any terms. Landlord, at its election, may increase the Security Deposit
hereunder upon Tenant’s acceptance of any First Offer Space, provided that such
increase is reasonably related to the rent attributable to such First Offer
Space.

 

Tenant shall have fifteen (15) business days after receipt of any First Offer
Notice within which to deliver written acceptance of such offer to Landlord. If
an event of material default, or event which with the giving of notice or the
passage of time, or both, would constitute a material default, exists at the
time Tenant accepts such offer or at the time of delivery of any portion of the
First Offer Space to Tenant, Tenant’s exercise of such offer shall, at the
option of Landlord, be null and void and of no further force and effect. In the
event Tenant exercises its right to any First Offer Space so offered by
Landlord, Landlord and Tenant hereby agree to amend those provisions of this
Lease which are affected by the exercise of such right. If Tenant shall fail to
give timely written notice of the acceptance of any offer for any First Offer
Space, Tenant shall

 

11

--------------------------------------------------------------------------------


 

have waived such offer for the remainder of the Term for such First Offer Space
only, time being of the essence of the foregoing provisions. After tenant takes
possession of any portion of the First Offer Space, the term “Premises,” as used
in this Lease, shall be deemed to refer to and include the First Offer Space so
accepted. Tenant’s rights hereunder are subordinate to the existing rights, in
place as of the Amendment Date, with existing tenants in the Building, which are
set forth below. Notwithstanding the foregoing, Tenant acknowledges that
Landlord is currently negotiating with First Consulting Group for an extension
of its existing lease of 3,089 square feet on the 2nd floor of the 45 Hayden
Avenue portion of the Building (the “FCG Space”) (and perhaps for an option to
further extend the term), and Tenant agrees that its rights under this
Exhibit G-l shall be subordinate to any such extension (and option to further
extend) of the First Consulting Group lease of the FCG Space only.

 

12

--------------------------------------------------------------------------------


 

RIGHTS OF EXISTING BUILDING TENANTS

 

Celerant

Option to Extend

8,017 sf – 2nd Fl (45)
Expiration 8/31/07

One 5 year term (thru August 31, 2012); 12 mos. notice prior to expiration of
current term required

 

 

Summit Mortgage

Option to Extend

2,805 sf – 2nd Fl (45)

One 5 year term (thru February 28, 2014); 9 mos. notice prior to expiration of
current term required

Expiration 2/28/09

 

 

 

Comet Learning

Option to Extend

6,150 sf – 2nd Fl (55)

One 1 year term (thru November 30, 2007); 9 mos. notice prior to expiration of
current term required

Expiration 11/30/06

 

 

 

Motorola

Option to Extend

25,405 sf – 2nd Fl (45)
30,019 sf – 3rd Fl (55)

Expiration 4/30/07

One 3 year term (thru April 30, 2010); 9 mos. notice prior to expiration of
current term required

 

 

Goodrich, LLC

Option to Extend

10,495 sf – 3rd Fl (55)
Expiration 11/30/09

One 7 year term (thru November 30, 2016); 12 mos. notice prior to expiration of
current term required

 

 

Aon Consulting

Option to Extend

5,528 sf – 2nd Fl (45)
Expiration 7/31/06

One 5 year term (thru July 31, 2011); 12 mos. notice prior to expiration of
current term required

 

 

Spaulding and Slye

Option to Extend

14,092 sf – 2nd Fl (55)
Expiration 3/31/15

Two extension of 5 year terms (thru March 31, 2020 and March 31, 2025,
respectively); each on 9 mos. notice prior to expiration of current term
required

 

 

Spaulding and Slye

First Right to Lease

 

During the term of Spaulding and Slye’s lease to the 14,092 sf on the 2nd floor
of the 55 Hayden Avenue portion of the Building, Spaulding and Slye holds a
first right to lease the following spaces in the Building:

 

•      8,017 sf – 2nd Fl (45) (Celerant space)

•      2,805 sf – 2nd Fl (45) (Summit Mortgage space)

•      6,150 sf – 2nd Fl (55) (Comet Learning space)

•      5,528 sf – 2nd Fl (45) (Aon Consulting space)

•      3,089 sf – 2nd Fl (45) (FCG space)

 

Spaulding and Slye must respond to the Landlord’s notice of any such space
becoming available within 14 days of such notice. 

 

13

--------------------------------------------------------------------------------


 

Schedule I

 

SCHEDULE I



ANNUAL RENT

 

(a)           For the period from the Effective Date through July 31, 2009:

 

The sum of (i) as to the Original Premises:

 

RENTAL PERIOD

 

TOTAL ANNUAL RENT

 

MONTHLY PAYMENT

 

RENTAL RATE/SF

 

 

 

 

 

 

 

 

 

5/1/06 – 1/31/07

 

$

371,400.00

 

$

30,950.00

 

$

24.00

 

2/1/07 – 1/31/08

 

$

386,875.00

 

$

32,238.58

 

$

25.00

 

2/1/08 – 7/31/09

 

$

402,350.00

 

$

33,529.17

 

$

26.00

 

 

plus (ii) as to the New Premises:

 

RENTAL PERIOD

 

TOTAL ANNUAL RENT

 

MONTHLY PAYMENT

 

RENTAL RATE/SF

 

 

 

 

 

 

 

 

 

5/1/06 – 4/30/07

 

$

723,419.00

 

$

60,284.92

 

$

23.00

 

5/1/07 – 4/30/08

 

$

739,145.50

 

$

61,595.46

 

$

23.50

 

5/1/08 – 4/30/09

 

$

754,872.00

 

$

62,906.00

 

$

24.00

 

5/1/09 – 7/31/09

 

$

794,188.25

 

$

66,182.35

 

$

25.25

 

 

(b)           For the period after July 31, 2009:

 

RENTAL PERIOD

 

TOTAL ANNUAL RENT

 

MONTHLY PAYMENT

 

RENTAL RATE/SF

 

 

 

 

 

 

 

 

 

8/1/09 – 4/30/10

 

$

1,184,932.00

 

$

98,744.33

 

$

25.25

 

5/1/10 – 4/30/11

 

$

1,208,396.00

 

$

100,699.67

 

$

25.75

 

5/1/11 – 4/30/12

 

$

1,231,860.00

 

$

102,655.00

 

$

26.25

 

5/1/12 – 4/30/13

 

$

1,267,056.00

 

$

105,588.00

 

$

27.00

 

5/1/13 – 4/30/14

 

$

1,325,716.00

 

$

110,476.33

 

$

28.25

 

5/1/14 – 4/30/15

 

$

1,384,376.00

 

$

115,364.67

 

$

29.50

 

5/1/15 – 4/30/16

 

$

1,419,572.00

 

$

118,297.67

 

$

30.25

 

 

14

--------------------------------------------------------------------------------